DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/464,873 filed on September 2, 2021. Claims 1-19 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Japanese application Ser. No. 2020-149081 filed on September 4, 2022. Receipt of the certified copy of the Japanese application on October 8, 2021, is hereby acknowledged.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated September 2, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).


Drawings
The drawings filed September 2, 2021, are objected to because of the following informalities:
in Figure 6, the text label for element 802 should be “MODULE NAME”, and
in Figure 7, the text label for element 904 should be “MODULE NAME”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “each of a plurality of modules that constitute the applications and each input and output data (emphasis added)” recited in lines 7-8 should be “each of a plurality of modules that constitute the application and that input and output data”, and the Examiner suggests replacing the comma in line 8 with a colon, indenting each of the subsequent limitations, and deleting the phrase “which is information” recited in line 11 to improve readability;
 regarding Claims 2-6 and 8-17, the Examiner suggests amending the claims by adding a colon after the word “wherein” concluding the preamble;
regarding Claim 2, the word “include” recited in line 3 should be “includes”;
regarding Claim 3, the limitation “the plurality of processing servers include a cloud processing server which is a cloud-based processing server (emphasis added)” recited in lines 3-4 should be “the plurality of processing servers includes a cloud-based processing server (emphasis added)”;
regarding Claim 5, the Examiner suggests adding a colon after the term “the specific edge processing server” recited in line 9 and indenting each of the subsequent limitations to improve readability;
regarding Claim 6, the term “each of the plurality of modules constituting the application (emphasis added)” recited in lines 4-5 should be “each of the plurality of modules that constitute the application (emphasis added)” and the term “the modules” recited in line 8 should be “the plurality of modules (emphasis added)”;
regarding Claim 7, the term “each of the plurality of modules constituting the applications (emphasis added)” recited in lines 6-7 should be “each of the plurality of modules that constitute the application (emphasis added)”, and the Examiner suggests adding a colon after the term “the management server” recited in line 7 and indenting each of the subsequent limitations to improve readability;
regarding Claim 9, the word “above” recited in line 3 should be deleted, the term “each module” recited in line 16 should be “each of the plurality of modules (emphasis added)”, the word “the” should be inserted before the term “processing server” recited in line 6, and the Examiner suggests adding a colon after the word “servers” recited in line 3 and indenting the two subsequent limitations to improve readability;
regarding Claim 10, the term “the module in the processing server” recited in lines 3-4 should be “the module arranged in the processing server (emphasis added)”, the term “the packet” recited in line 7 should be “the received packet (emphasis added)”. and the Examiner suggests deleting the phrase “including the tunneling unit” recited in line 4 to improve readability;
regarding Claim 11, the term “each module” recited in lines 5-6 should be “each of the plurality of modules (emphasis added)”, the term “the virtual network identification information” recited in lines 7-8 should be “the identification information of the virtual network”, the term “the packet” recited in lines 13 and 15 should be “the received packet (emphasis added)”, and the Examiner suggests deleting the phrase “including the tunneling unit” recited in line 10 to improve readability;
regarding Claim 12, the limitation “when the plurality of modules include a device communication module which is a module for communicating with a device (emphasis added)” recited in lines 3-5 should be “when the plurality of modules includes a device communication module for communicating with a device (emphasis added)”, the term “the module in the processing server” recited in lines 11-12 should be “the module arranged in the processing server (emphasis added)”, the term “the packet” recited in line 15 should be “the received packet (emphasis added)”, and the Examiner suggests deleting the phrase “including the tunneling unit” recited in line 12 to improve readability;
regarding Claim 13, the term “the packet” recited in line 7 should be “the received packet (emphasis added)” and the Examiner suggests deleting the phrase “including the tunneling unit” recited in line 5 to improve readability;
regarding Claim 14, the term “a module external address (emphasis added)” recited in lines 14-15 should be “the module external address (emphasis added)” and the Examiner suggests deleting the phrase “which is a processing server” recited in line 5 to improve readability;
regarding Claim 15, the term “a state of environment to be monitored” recited in lines 3-4 should be “a state of an environment to be monitored (emphasis added)”, the term “each of the plurality of modules constituting the application (emphasis added)” recited in lines 6-7 should be “each of the plurality of modules that constitute the application (emphasis added)”,  the term “the processing server of the arrangement destination” recited in lines 8-9 should be “the processing server as the arrangement destination (emphasis added)”, the term “the processing server at the determined arrangement destination (emphasis added)” recited in lines 10-11 should be “the determined processing server”, and the Examiner suggests adding a colon in line 5 after the term “the management server” and adding a carriage return after the colon, indenting the subsequent limitation, replacing the comma in line 7 with a colon and adding a carriage return after the colon, further indenting each of the subsequent limitations and deleting the term “the management server” recited in line 8 to improve readability; 
regarding Claim 16, the term “each processing server” recited in line 4 should be “each of the plurality of processing servers (emphasis added)” and the term “the metric values of each processing server” recited in line 6 should be “the metric values from each of the plurality of processing servers (emphasis added)”;
regarding Claim 18, the term “one of a plurality of networks (emphasis added)” recited in line 1 should be “a network of a plurality of networks (emphasis added), the term “a plurality of modules that constitute the applications and each input and output data  (emphasis added)” recited in lines 10-11 should be “a plurality of modules that constitute the application and that input and output data (emphasis added)”, the term “each of the plurality of modules constituting the application (emphasis added)” recited in line 19 should be “each of the plurality of modules”, the limitation “with respect to each of the one or more applications” recited in lines 15-16 should be “with respect to each of the one or more applications, for each of the plurality of modules that constitute the application (emphasis added)”, and the Examiner suggests replacing the comma in line 16 with a colon, indenting each of the subsequent limitations, and deleting the phrase “which is information” recited in line 17 to improve readability; and
regarding Claim 19, the term “one of a plurality of networks (emphasis added)” recited in line 2 should be “a network of a plurality of networks (emphasis added), the term “each of a plurality of modules constituting the applications and each input and output data  (emphasis added)” recited in lines 8-10 should be “each of a plurality of modules that constitute the application and that input and output data (emphasis added)”, and the Examiner suggests deleting the phrase “which is information” recited in lines 6-7 to improve readability. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a plurality of processing servers that are connected to a plurality of networks with a different address system and each have a physical interface device for network communication” in lines 2-5. It is unclear what the word “each” is referring to, rendering the claim indefinite. Additionally, it is unclear whether a processing server of the plurality of processing servers is connected to the plurality of networks or only one network of the plurality of networks, and whether there is a single different address system or a plurality of different address systems. 
Additionally, Claim 1 recites the limitation “the processing server in which the module is arranged specifies the processing server address of the processing server in which a module at a transmission destination of a packet is deployed from the tunneling transmission information configured in the processing server, and transmits the packet based on the specified processing server address” in lines 23-29. As currently written, it is unclear exactly what is being deployed from the tunneling transmission information, rendering the claim indefinite.
Dependent Claims 2-17 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Additionally, Claim 4 recites the limitation “wherein the plurality of networks include a first network and a second network through which the packet transmitted and received in wireless communication passes” in lines 3-5. There is insufficient antecedent basis for the term “the packet transmitted and received in wireless communication” in the claims.
Continuing, Claim 4 recited the limitation “the second network is the network connected to the core network” in lines 8-9. There is insufficient antecedent basis for the term “the network connected to the core network” in the claims.
Dependent Claim 5 is rejected for the reasons presented above with respect to rejected Claim 4 in view of its dependence thereon.

Additionally, Claim 6 recites the limitation “with respect to each of the one or more applications, each of the plurality of modules constituting the application uses a virtual network corresponding to the address system of the module address assigned to the module among the one or more virtual networks for the communication between the modules” in lines 3-8. There is insufficient antecedent basis for the terms “the one or more virtual networks” and “the communication” in the claims.
Dependent Claims 7-17 are rejected for the reasons presented above with respect to rejected Claim 6 in view of their dependence thereon.

Additionally, Claim 8 recites the limitation “the virtual network exists in each arrangement of one or more modules” in lines 3-4. The limitation appears to be a literal translation. The meaning of a virtual network “existing” in each arrangement of one or more modules is unclear, rendering the claim indefinite.

Additionally Claim 9 recites the limitation “sets a virtual network interface, which is a virtual interface for the virtual network to which the module belongs, for each module arranged in processing server when the tunneling transmission information is configured” in lines 4-7. There is insufficient antecedent basis for the term “the virtual network to which the module belongs” in the claims.
Continuing, Claim 9 recites the limitation “has a tunneling unit that adds an outer header including the processing server address to the packet including an inner header including the module address based on the tunneling transmission information configured in the processing server” in lines 8-12. There is insufficient antecedent basis for the term “the packet including an inner header including the module address” in the claims. Additionally, as currently written, it is unclear exactly what is based on the tunneling transmission information, rendering the claim indefinite.
Dependent Claims 10-14 are rejected for the reasons presented above with respect to rejected Claim 9 in view of their dependence thereon.

Additionally, Claim 10 recites the limitation “for the packet received from the module in the processing server including the tunneling unit via the virtual network interface of the module, when the processing server address corresponding to the module address represented by the inner header in the packet is specified from the tunneling transmission information configured in the processing server, the tunneling unit adds the outer header including the specified processing server address to the received packet, and outputs the packet to which the outer header is added to the interface device of the processing server” in lines 3-13. There is insufficient antecedent basis for the term “the packet received from the module in the processing server” and “the module address represented by the inner header” in the claims. Additionally, the relationship between “the interface device” recited in lines 12-13 and “a physical interface device” introduced in Claim 1 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “the interface device” recited in Claim 10 is referring back to “a physical interface device” introduced in Claim 1 or whether “the interface device” recited in Claim 10 is a different element. 
  Dependent Claims 12-14 are rejected for the reasons presented above with respect to rejected Claim 10 in view of their dependence thereon.

Additionally, Claim 11 recites the limitation “for the packet received via the interface device in the processing server including the tunneling unit, when the outer header is added to the received packet, based on the identification information of the virtual network represented by the outer header in the packet and the module address at the transmission destination represented by the inner header in the packet, the tunneling unit specifies the virtual network interface at the output destination of the packet from the tunneling transmission information configured in the processing server, deletes the outer header, and outputs the packet from which the outer header is deleted to the specified virtual network interface” in lines 9-21. There is insufficient antecedent basis for the terms “the packet received via the interface device in the processing server” and “the module address at the transmission destination represented by the inner header” in the claims. Further, the relationship between “the interface device” recited in line 9 and “a physical interface device” introduced in Claim 1 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “the interface device” recited in Claim 11 is referring back to “a physical interface device” introduced in Claim 1 or whether “the interface device” recited in Claim 11 is a different element. Also, the relationship between “the virtual network interface at the output destination” recited in lines 16-17 and “an interface at an output destination” introduced in Claim 9 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “the virtual network interface at the output destination” recited in Claim 11 is referring back to “an interface at an output destination” introduced in Claim 9 or whether “the virtual network interface at the output destination” recited in Claim 11 is a different element.

Additionally, Claim 12 recites the limitation “when the plurality of modules include a device communication module which is a module for communicating with a device, the management server configures address conversion information representing a correspondence between the module address of the module and a module external address for communicating with the module and the device in the processing server connected to the same network as the device” in lines 3-10. There is insufficient antecedent basis for “the device in the processing server” in the claims. Is “the device” referring back to the physical interface device introduced in Claim 1? Additionally, it is unclear whether “the module” recited in lines 7 and 8 is referring to the “device communication module” recited earlier in the claim, to a module arranged in the processing server as recited in Claim 9, or to some other module, rendering the claim indefinite.
Continuing, Claim 12 recites the limitation “for the packet received from the module in the processing server including the tunneling unit via the virtual network interface of the module, when the processing server address corresponding to the module address in the packet is not able to be specified from the tunneling transmission information configured in the processing server, the tunneling unit specifies the module external address corresponding to the module address in the received packet from the address conversion information configured in the processing server, and outputs a packet for which the specified module external address is designated to the interface device of the processing server” in lines 11-23. There is insufficient antecedent basis for the terms “the packet received from the module in the processing server”, “the module address in the packet” and “the module address in the received packet” in the claims. Additionally, the relationship between “the interface device” recited in line 22 and “a physical interface device” introduced in Claim 1 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “the interface device” recited in Claim 12 is referring back to “a physical interface device” introduced in Claim 1 or whether “the interface device” recited in Claim 11 is a different element.
Dependent Claims 13-14 are rejected for the reasons presented above with respect to rejected Claim 12 in view of their dependence thereon.

Additionally, Claim 13 recites the limitation “when the outer header is not added to the packet received via the interface device in the processing server including the tunneling unit, the tunneling unit specifies the module address corresponding to the address specified in the packet from the address translation information, specifies the virtual network interface corresponding to the specified module address from the tunneling transmission information, and outputs the packet to the specified virtual network interface” in lines 3-11. There is insufficient antecedent basis for the terms “the packet received via the interface device in the processing server” and “the address specified in the packet” in the claims. Further, the relationship between “the interface device” recited in line 4 and “a physical interface device” introduced in Claim 1 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “the interface device” recited in Claim 13 is referring back to “a physical interface device” introduced in Claim 1 or whether “the interface device” recited in Claim 13 is a different element. Also, the relationship between “the address translation information” recited in line 7 and “address conversion information” introduced in Claim 12 is unclear, rendering the claim indefinitely. Specifically, it is unclear whether a distinction should be drawn between “address translation information” and “address conversion information” or whether the terms are being used interchangeably to refer to the same element.

Additionally, Claim 14 recites the limitation “for each of the one or more applications, the plurality of processing servers include a target processing server which is a processing server through which a packet entering and exiting a predetermined range in which the device exists necessarily passes” in lines 3-7. It is unclear what is meant by the term “a predetermined range” in the context of a packet entering and exiting, rendering the claim indefinite. A predetermined range of what?
Continuing, Claim 14 recites the limitation “the management server configures name resolving information representing a correspondence between a service name of the module and the module external address in the target processing server” in lines 8-11.  It is unclear whether “the module” recited in line 10 is referring to the “device communication module” introduced in Claim 12, to a module arranged in the processing server as recited in Claim 9, or to some other module, rendering the claim indefinite.

Additionally, Claim 15 recites the limitation “when the management server detects that a state of environment to be monitored corresponds to an un-deployed application, the management server determines the application as a deployment target, and for each of the plurality of modules constituting the application” in lines 3-7. The limitation appears to be a literal translation. The meaning of a “state” corresponding to an un-deployed application is unclear, rendering the claim indefinite. Does the term “un-deployed application” refer to an application that is deployable but not yet deployed, or does the term mean that the environment is in a state of being available for deployment of an application? Continuing, it is unclear whether “the application” recited in line 6 refers back to the un-deployed application or to any of the one or more applications?
Dependent Claim 16 is rejected for the reasons presented above with respect to rejected Claim 15 in view of its dependence thereon.

Additionally, Claim 17 recites the limitation “the management server determines, as an application to be deleted, an application to be deployed instead, which does not correspond to the state of the environment to be monitored, among the existing applications, and in order to delete the application, for each of the plurality of modules constituting the application” in lines 3-8. The limitation appears to be a literal translation. As currently worded, it is unclear what does not correspond to the state of the environment to be monitored, rendering the claim indefinite. Continuing, it is unclear why “an application to be deployed instead” would be determined as the application to be deleted. Which application ends up being deleted, and under what condition?
Continuing, Claim 17 recites the limitation “the management server deletes the application from the processing server of the arrangement destination of the module” in lines 9-11. As the application is never recited as being deployed or installed on the processing server, it is unclear how the application can be deleted from the processing server, rendering the claim indefinite. Should “the application” be “the module”?
Also, Claim 17 recites the limitation “deletes the tunneling transmission information on the application arrangement from the processing server at the arrangement destination” in lines 12-14. There is insufficient antecedent basis for “the application arrangement” in the claims.

Claim 18 recites the limitation “a processor that is connected to the interface device and the storage device” in lines 7-8. The relationship between “the interface device recited in lines 7-8 to “a physical interface device” introduced earlier in the claim is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between “the interface device” and “a physical interface device” or whether the terms are being used interchangeably to refer to the same element.
Additionally, Claim 18 recites the limitation “wherein with respect to each of one or more applications, a plurality of modules that constitute the applications and each input and output data are connected to the plurality of networks and are arranged in a plurality of processing servers including the processing server” in lines 9-14. It is unclear how a module can be connected to the plurality of networks, rendering the claim indefinite. Should it be the plurality of servers that are connected to the plurality of networks?
Continuing, Claim 18 recites the limitation “the module address is an address that follows an address system of a virtual network and is an address assigned to the module” in lines 21-23. There in insufficient antecedent basis for the term “the module” in the claims.
Further, Claim 18 recites the limitation “the processing server address is an address of the processing server in which the module is arranged and is an address that follows the address system of the network to which the processing server is connected” in lines 24-27. There in insufficient antecedent basis for the term “the processing server in which the module is arranged” in the claims.
Finally, Claim 18 recites the limitation “the processor specifies a processing server address of the processing server in which a module at a transmission destination of the packet including the data transmitted or received by the module arranged in the processing server is arranged from the tunneling transmission information, and transmits a packet based on the specified processing server address” in lines 28-34. There is insufficient antecedent basis for the terms “the packet”, “the data transmitted or received”, and “the module arranged in the processing server” in the claims. Continuing, as currently written, it is unclear exactly what is being arranged from the tunneling transmission information, rendering the claim indefinite. Additionally, the relationship between “a packet” recited in line 33 and “the packet” recited earlier in the limitation is unclear, rendering the claim indefinite. Is this the same packet?

Claim 19 recites the limitation “wherein the module address is an address that follows an address system of a virtual network and is an address assigned to the module, and the processing server address is an address of the processing server in which the module is arranged and an address that follows an address system of the network to which the processing server is connected” in lines 11-17. There in insufficient antecedent basis for the terms “the module” and “the processing server in which the module is arranged” in the claims.
Continuing, Claim 19 recites the limitation “the module arranged in the processing server specifies a processing server address of the processing server in which a module at a transmission destination of the packet including the data transmitted or received by the module arranged in the processing server is deployed from the tunneling transmission information, and transmits a packet based on the specified processing server address” in lines 18-24. There is insufficient antecedent basis for the terms “the packet”, “the data transmitted or received”, and “the module arranged in the processing server” in the claims. Continuing, as currently written, it is unclear exactly what is being deployed from the tunneling transmission information, rendering the claim indefinite. Additionally, the relationship between “a packet” recited in line 24 and “the packet” recited earlier in the limitation is unclear, rendering the claim indefinite. Is this the same packet?

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Specifically, while prior art rejections have not been made against Dependent Claims 12-17 as the metes and bounds are substantially unclear, the claims are rejected under 35 U.S.C. 112(b) for the reasons set forth supra and are not allowable.  

While the Examiner has earnestly attempted to identify and articulate each and every issue, the Examiner recommends Applicant carefully review the language of the specification and claims to ensure that it accurately describes the invention. The Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-11, 18 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Reznik, Pub. No. US 2021/0240250 A1, in view of Sridhar et al., Pub. No. US 2016/0226678 A1, hereby “Sridhar”.

Regarding Claim 1, Reznik discloses “A processing system (Reznik fig. 2 and paragraph 40: a distributed computing environment 200), comprising:
a plurality of processing servers that are connected to a plurality of networks with a different address system and each have a physical interface device for network communication (Reznik figs. 1, 2 and 5 and paragraphs 19, 43-46, 48, 101 and 107: a plurality of sites 220-224 comprising compute and storage resources, i.e., MEC hosts implemented using computer system 500 that has at least one network interface 545, wherein the sites may be connected to a plurality of networks),
wherein with respect to each of one or more applications, for each of a plurality of modules that constitute the applications and each input and output data (Reznik figs. 1, 2 and 3A and paragraphs 12, 19, 23-24, 40, 51 and 70: each application to be deployed in the distributed computing environment comprises a plurality of components, i.e., a plurality of modules),
a processing server at an arrangement destination of the module among the plurality of processing servers... (Reznik figs. 1, 2, 3C and 4A and paragraphs 15, 24, 48 and 72 and 81-83: a MECH host at site 220 identified as a deployment destination for an application component by MEC orchestrator 100),
the module is arranged in the processing server at the arrangement destination (Reznik figs. 1, 2 and 4A and paragraphs 32, 54, 76 and 84: the application component is deployed to the MEC host at site 220)”.
However, while Reznik discloses that the application components executing in the distributed environment communicate with each other utilizing communication links established based on the mapping generated by the MEC orchestrator (Reznik paragraphs 21, 24, 46, 81 and 96), and further discloses that each of the sites may be connected to a unique physical network (Reznik paragraphs 19 and 43), Reznik does not explicitly disclose “a processing server at an arrangement destination of the module among the plurality of processing servers has tunneling transmission information which is information representing a module address and a processing server address for each of the plurality of modules (emphasis added),” and
“the module address is an address that follows an address system of a virtual network and is an address assigned to the module,
the processing server address is an address of the processing server in which the module is arranged and is an address that follows the address system of the network to which the processing server is connected, and
the processing server in which the module is arranged specifies the processing server address of the processing server in which a module at a transmission destination of a packet is deployed from the tunneling transmission information configured in the processing server, and transmits the packet based on the specified processing server address.”
In a related field of endeavor, Sridhar discloses using encapsulation to enable communication between a plurality of VMs residing in different physical networks, analogous to application modules residing in different physical networks, when the VMs belong to the same VXLAN (Sridhar fig. 1 and paragraphs 4 and 20), wherein Sridhar further discloses “a processing server at an arrangement destination of the module among the plurality of processing servers has tunneling transmission information which is information representing a module address and a processing server address for each of the plurality of modules (Sridhar fig. 1 and paragraphs 19-21, 26 and 28: host 102 comprises VXLAN module 106 that stores a data structure that maintains mapping information between the MAC addresses assigned to VMs of a VXLAN to the IP addresses of the physical hosts on which the VMs are deployed),
the module is arranged in the processing server at the arrangement destination (Sridhar fig. 1 and paragraphs 19: VM 108, i.e., a module, is deployed on host 102),
the module address is an address that follows an address system of a virtual network and is an address assigned to the module (Sridhar figs. 1 and 2 paragraphs 19-20 and 28: VM 108 is assigned a virtual MAC address that is mapped to the VXLAN to which it belongs, i.e., an address that follows an address system of a virtual network),
	the processing server address is an address of the processing server in which the module is arranged and is an address that follows the address system of the network to which the processing server is connected (Sridhar fig. 1 and paragraphs 19-21, 26 and 28: host 102 has an IP address that is mapped to the MAC address of VM 108), and
the processing server in which the module is arranged specifies the processing server address of the processing server in which a module at a transmission destination of a packet is deployed from the tunneling transmission information configured in the processing server, and transmits the packet based on the specified processing server address (Sridhar fig. 1 and paragraphs 21 and 28: VXLAN module 106 encapsulates an outgoing packet from VM 108 with the IP address of a physical host that corresponds to the destination VM specified by the packet).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar because doing so constitutes applying a known technique (utilizing VXLAN and encapsulation to enable communication between VMS in a plurality of remote locations) to known devices and/or methods (a distributed computing environment) ready for improvement to yield predictable and desirable results (enabling communication between application components in the different physical networks). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Reznik and Sridhar discloses all of the limitations of Claim 1.
Additionally, Reznik discloses “wherein the plurality of processing servers include a plurality of edge processing servers connected to the plurality of networks (Reznik fig. 2 and paragraph 43-44: the MEC hosts at sites 220-224 are edge systems connected to the plurality of networks).”

Regarding Claim 3, the combination of Reznik and Sridhar discloses all of the limitations of Claim 2.
Additionally, Reznik discloses “wherein the plurality of processing servers include a cloud processing server which is a cloud-based processing server (Reznik paragraph 44-45: each of the sites 220-224 may be connected to a centralized cloud or data center of distributed computing environment 200).”

Regarding Claim 6, the combination of Reznik and Sridhar discloses all of the limitations of Claim 1.
Additionally, Sridhar discloses “wherein with respect to each of the one or more applications, each of the plurality of modules constituting the application uses a virtual network corresponding to the address system of the module address assigned to the module among the one or more virtual networks for the communication between the modules (Sridhar paragraphs 19-21 and 28: VMs belonging to the same VXLAN can communicate with each other using the MAC addresses mapped to that VXLAN).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Regarding Claim 7, the combination of Reznik and Sridhar discloses all of the limitations of Claim 6.
Additionally, Reznik discloses “a management server that is connected to the plurality of processing servers (Reznik figs. 1 and 2 and paragraphs 14-15, 30-31 and 40: MEC orchestrator 100 is connected to the MEC hosts and the plurality of sites 220-224),
wherein with respect to each of the one or more applications, for each of the plurality of modules constituting the applications, the management server... arranges the module in the processing server at the arrangement destination (Reznik figs. 1, 2 and 4A and paragraphs 32, 54, 76 and 84: MEC orchestrator 100 deploys the application components to the MEC host at site 220).”
However, while Reznik discloses that the application components executing in the distributed environment communicate with each other utilizing communication links established based on the mapping generated by the MEC orchestrator (Reznik paragraphs 21, 24, 46, 81 and 96), and further discloses that each of the sites may be connected to a unique physical network (Reznik paragraphs 19 and 43), Reznik does not explicitly disclose wherein the management server “sets the tunneling transmission information for the processing server in the processing server at the arrangement destination of the module among the plurality of processing servers”.
In a related field of endeavor, Sridhar discloses using encapsulation to enable communication between a plurality of VMs residing in different physical networks, analogous to application modules residing in different physical networks, when the VMs belong to the same VXLAN (Sridhar fig. 1 and paragraphs 4 and 20), wherein Sridhar further discloses “setting the tunneling transmission information for the processing server... (Sridhar fig. 1 and paragraphs 19-21 and 26: VXLAN module 106 employed by host 102 maintains mapping information between each VM’s MAC address and the IP address of the VM’s physical host).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, the combination of Reznik and Sridhar discloses all of the limitations of Claim 7.
Additionally, Sridhar discloses “the virtual network exists in each arrangement of one or more modules (Sridhar paragraphs 19-20 and 28: VMs belonging to the same VXLAN can communicate with each other using the MAC addresses).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Regarding Claim 9, the combination of Reznik and Sridhar discloses all of the limitations of Claim 7.
Additionally, Sridhar discloses “wherein each of the above plurality of processing servers sets a virtual network interface, which is a virtual interface for the virtual network to which the module belongs, for each module arranged in processing server when the tunneling transmission information is configured (Sridhar fig. 1 and paragraphs 19-22 and 26: each of the hosts has a corresponding VXLAN module 106, 116, i.e., a virtual network interface for VXLAN 1, that enables communication between VMs 108 and 118 via encapsulation, the VXLAN modules storing the mapping information used for the encapsulation), and
has a tunneling unit that adds an outer header including the processing server address to the packet including an inner header including the module address based on the tunneling transmission information configured in the processing server (Sridhar figs. 1 and 2 and paragraphs 19-22 and 28-32: the VXLAN modules 106, 116 perform the encapsulation which includes creating an outer header that has the IP address of the host corresponding to the destination VM), and
the tunneling transmission information configured in the processing server includes information representing an interface at an output destination for the module address of each module (Sridhar fig. 1 and paragraphs 19-21, 26 and 28: the mapping information maps the MAC addresses assigned to VMs of a VXLAN to the IP addresses of the physical hosts on which the VMs are deployed).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Regarding Claim 10, the combination of Reznik and Sridhar discloses all of the limitations of Claim 9.
Additionally, Sridhar discloses “wherein for the packet received from the module in the processing server including the tunneling unit via the virtual network interface of the module, when the processing server address corresponding to the module address represented by the inner header in the packet is specified from the tunneling transmission information configured in the processing server, the tunneling unit adds the outer header including the specified processing server address to the received packet, and outputs the packet to which the outer header is added to the interface device of the processing server (Sridhar figs. 1 and 2 and paragraphs 21 and 28-32: VXLAN module 106 encapsulates originated by VM 108 and destined for VM 118 by adding an outer header that includes the IP address of host 103).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Regarding Claim 11, the combination of Reznik and Sridhar discloses all of the limitations of Claim 9.
Additionally, Sridhar discloses “wherein the tunneling transmission information configured in the processing server includes identification information of the virtual network for the module address of each module (Sridhar figs. 1 and 2 and paragraphs 6 and 26: the mapping information maintained by VXLAN module 106 maps a VXLAN network identifier (VNI) of the VXLAN to the VMs belonging to the VXLAN),
 the outer header contains the virtual network identification information (Sridhar figs. 1 and 2 and paragraphs 21 and 30: the encapsulation includes a VXLAN header that includes the VNI), and
for the packet received via the interface device in the processing server including the tunneling unit, when the outer header is added to the received packet, based on the identification information of the virtual network represented by the outer header in the packet and the module address at the transmission destination represented by the inner header in the packet, the tunneling unit specifies the virtual network interface at the output destination of the packet from the tunneling transmission information configured in the processing server, deletes the outer header, and outputs the packet from which the outer header is deleted to the specified virtual network interface (Sridhar figs. 1 and 2 and paragraph 21: host 103 corresponding to destination VM 118 receives the encapsulated packet, removes the outer IP header and then routes the packet to VM 118 based on the VNI and inner header).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Reznik to utilize a virtual network and encapsulation to enable communication between the components of the application as taught by Sridhar for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Reznik discloses “A processing server connected to one of a plurality of networks with different address systems (Reznik figs. 1, 2 and 5 and paragraphs 19, 43-46, 48 and 101: a MEC host at a site 220 that is connected to a unique network, wherein the MEC host is implemented by computer system 500), the processing server comprising:
a physical interface device that is connected to the network (Reznik fig. 5 and paragraphs 101 and 107: network interface 545);
a storage device (Reznik fig. 5 and paragraph 105: storage device 525); and
a processor that is connected to the interface device and the storage device (Reznik fig. 5 and paragraph 102: hardware processor 510, which is connected to storage device 525 and network interface 545 by bus 505)”.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Reznik discloses “A processing method performed by a processing server connected to one of a plurality of networks with different address systems (Reznik figs. 2 and 4A and paragraphs 12-13, 19, 40-43 and 78-84: a method for deploying an application in a distributed environment including a plurality of MEC hosts deployed at a plurality of sites 220-224 connected to a plurality of networks). 


Claims 4 and 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reznik and Sridhar in view of Merwaday et al., Pub. No. US 2022/0038554 A1, hereby “Merwaday”.

Regarding Claim 4, the combination of Reznik and Sridhar discloses all of the limitations of Claim 3.
However, while Reznik discloses that each of the sites may be connected to a unique physical network (Reznik paragraphs 19 and 43), the combination of Reznik and Sridhar does not explicitly disclose “wherein the plurality of networks include a first network and a second network through which the packet transmitted and received in wireless communication passes,
the first network is a network that connects a core network and one or more base stations, and
the second network is the network connected to the core network.”
In the same field of endeavor, Merwaday discloses “wherein the plurality of networks include a first network and a second network through which the packet transmitted and received in wireless communication passes (Merwaday figs. 1 and 11 paragraphs 31-38 and 149: edge cloud 1110, represented by edge compute node 140 in Fig. 1, and cloud 160);
the first network is a network that connects a core network and one or more base stations (Merwaday figs. 1 and 11 paragraphs 31-38 and 149: edge cloud 1110 connects core network 150 with one or more base stations, represented by NAN 130 in Fig. 1);
the second network is the network connected to the core network (Merwaday figs. 1 and 11 paragraphs 31-38 and 149: cloud 160 is connected to core network 150).”

It would have been obvious to one or ordinary skill in the art to modify the system of Reznik, as modified by Sridhar, to distribute the application at MEC hosts located in a MEC cloud that connects the RAN with the Mobile Internet as taught by Merwaday. One of ordinary skill in the art would have been motivated to combine distributing the application at MEC hosts located in a MEC cloud that connects the RAN with the Mobile Internet to reduce application latency and loading of the core network in a 5G network environment (Merwaday paragraphs 29 and 147-149).

Regarding Claim 5, the combination of Reznik, Sridhar and Merwaday discloses all of the limitations of Claim 4.
Additionally, Reznik discloses “the plurality of processing servers include a plurality of edge processing servers connected to the plurality of networks (Reznik fig. 2 and paragraph 43-44: the MEC hosts at sites 220-224 are edge systems connected to the plurality of networks)”.
Continuing, Merwaday discloses “the plurality of edge processing servers include a specific edge processing server which is an edge processing server connected to the first network and the second network (Merwaday figs. 1 and 11 paragraphs 31-38 and 149: edge compute node 140),
the specific edge processing server
receives the packet (Merwaday figs. 1 and 27 and paragraphs 29-31 and 393: edge compute note 140 receives a data packet from a first node, e.g. UE 117), 
determines whether the packet is a packet addressed to any processing server (Merwaday figs. 1 and 27 and paragraphs 29-31 and 393: edge compute note 140 determines whether the data packet includes data related to one or more edge-services, e.g., microservices 211a, 211b),
transmits the packet without passing through the core network when a result of the determination is true (Merwaday figs. 1 and 27 and paragraphs 29-31 and 394: the packet is routed to edge compute node 140 when the data packet includes data related to one or more edge services, i.e., bypasses the core network when the determination is true), and
transmits the packet to the core network when the result of the determination is false (Merwaday figs. 1 and 27 and paragraphs 29-31 and 394: the packet is routed to core network 150 when the packet does not include data related to one or more edge services, i.e., the packet is routed to the core network when the determination is false).
It would have been obvious to one or ordinary skill in the art to modify the system of Reznik, as modified by Sridhar, to distribute the application at MEC hosts located in a MEC cloud that connects the RAN with the Mobile Internet as taught by Merwaday for the reasons set forth in the rejection of Claim 4.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
	/VIVEK SRIVASTAVA/            Supervisory Patent Examiner, Art Unit 2449